NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ANTOINE WINSLETTE,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D20-1052
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Melissa Polo,
Judge.

Antoine Winslett, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Cookshot v.

State, 846 So. 2d 604 (Fla. 4th DCA 2003).



KELLY, ATKINSON, and SMITH, JJ., Concur.